 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       No. 1:17-cr-0124-NONE-SKO-1
12                     Plaintiff,
13          v.                                       SCHEDULING ORDER RE MOTION TO
                                                     CORRECT SENTENCE PURSUANT TO 28
14   JOSE MERCADO-REYES,                             U.S.C. § 2255
15                     Defendant.                    (Doc. No. 37)
16

17

18          On May 24, 2019, defendant Jose Lopez-Ramirez filed a pro se motion to correct his
19   sentence under 28 U.S.C. § 2255. (Doc. No. 37.) The court has reviewed defendant’s motion and
20   believes that its decision-making would be aided by the filing of a response by the government.
21   Accordingly, the government shall have until Tuesday, March 21, 2020, to file an opposition,
22   and defendant shall have until Monday, April 22, 2020, to file a reply.
23

24   IT IS SO ORDERED.

25      Dated:     February 21, 2020
26                                                       UNITED STATES DISTRICT JUDGE

27

28
                                                     1
